ORDER PER CURIAM Eric Gray appeals the denial of his Rule 29.Í5 motion for post-conviction relief without an evidentiary hearing. Gray’s sole point on appeal is his trial counsel was ineffective for failing to request a mistrial after the jury twice indicated to the court during deliberations that it was deadlocked and could not reach a verdict. Finding no clear error, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order'pursuant to Rule 84.16(b).